DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
expandable member in claim 1
interventional element in claims 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 9, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanouchi et al. (US 2020/0306026A1, “Yamanouchi”).
Regarding claim 1, Yamanouchi discloses a medical device assembly including a catheter/elongated tubular member (10) having a lumen and a distal portion capable of being positioned at or adjacent a treatment site within a vessel [0017]. An expandable member/interventional element (20) includes a first portion coupled to the distal portion of the catheter [0017] and a second portion extending away from the catheter distal portion. An elongate shaft (40) extends through the lumen of the catheter. The second portion of the expandable member is releasably coupled to the shaft, wherein a linear member (30) that goes around an opening edge (24) of the second portion is releasably closed or shut around/adjacent the shaft when the linear member is displaced [0032-0033]. For example, the linear member may be displaced while the shaft is extended outside the edge of the expandable member such that the second portion is connected to the shaft.
  Regarding claim 3, Yamanouchi discloses a shaft that is slidably moveable with respect to the catheter (Fig. 5).
Regarding claim 8, Yamanouchi discloses that the expandable member is capable of engaging a thrombus (Fig. 3).
Regarding claims 11, 12, and 18, Yamanouchi discloses that the interventional element is and embolic filter including a mesh [0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi in view of Schneiderman (US 2009/0222035A1).
Regarding claim 4 10, Yamanouchi does not disclose that the catheter/elongated tubular member is an aspiration catheter capable of being fluidically coupled to a suction source. 
In the same field of endeavor, mass collectors, Schneiderman teaches a catheter body (114; [0039, 0074]) that includes a continuous aspiration channel that is capable of being fluidically coupled to a suction source. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of Yamanouchi with aspiration means, as taught by Schneiderman, to provide means for aiding in reducing bulk by aspirating debris [0074].
Claim(s) 7, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi in view of Bates (US 2013/0253570A1).
Regarding claims 7 and 16, Yamanouchi does not disclose that the expandable member is mechanically coupled to the catheter at a plurality of circumferential portions of the catheter. 
In the same field of endeavor, filter mesh, Bates teaches a catheter (110) having a distal end that is detachably coupled to the proximal portion of a mesh (120) via a coupling/release mechanism that includes a plurality of circumferential portions (134; Fig. 2A) that are coupled to release line (131;[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of Yamanouchi with a coupling/release mechanism including a plurality of circumferential portions, as taught by Bates, to provide means for releasably coupling the expandable member to the catheter for deployment or removal.
Regarding claim 19, the combination of Coughlin, Rauker and Bates discloses that the relative movement of the elongate shaft and catheter causes the first portion of the interventional element to be released from the catheter distal portion after the release line is broken [0036]. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi in view of Richardson (US 2006/0195118A1).
Regarding claim 13, Yamanouchi does not disclose that the interventional element is self-expandable.
In the same field of endeavor, retrieval assembly, Richardson teaches an interventional element (40) that is formed of self-expandable material [0033]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the interventional element of Yamanouchi to be self-expandable, as taught by Richardson, to provide means for the element to resiliently return to an open configuration when forces are removed.
Claim(s) 1-6, 8-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin (US 2007/0149996A1) in view of Rauker et al. (US 2005/0033347A1, “Rauker”).
Regarding claims 1, 9, 17, Coughlin discloses a medical device assembly including a catheter/elongated tubular member (102; Fig. 2) having a lumen and a distal portion capable of being positioned at or adjacent a treatment site within a vessel. An expandable member/interventional element (212) includes a first portion (216) coupled to the distal portion of the catheter and a second portion (214) extending away from the catheter distal portion. An elongate shaft (108) extends through the lumen of the catheter. The second portion of the expandable member is coupled to the shaft [0021]. However, Coughlin does not disclose that the expandable member is releasably coupled to the shaft.
In the same field of endeavor, embolic filters, Rauker teaches an elongate shat that extends through the embolic filter (6; Fig. 2). The distal portion of the elongate shaft and the distal portion of the filter include matched mating elements (docking member 216, locking ring 242). The mating elements provide means to releasably couple the filter to the elongate shaft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fixed attachment of Coughlin with the releasable coupling, as taught by Rauker, for the predictable result of removably securing the filter [0025].
Regarding claim 2, the combination of Coughlin and Rauker discloses that the shaft is slidably moveable relative to the catheter between a first configuration and a second configuration. In the first configuration, the first portion of the expandable member is positioned distal to the second portion (Fig. 2; Coughlin) of the expandable member such that the second portion is at least partially disposed within the catheter lumen. In the second configuration, the first portion of the expandable member is positioned proximal to the second portion of the expandable member such that the second portion extends distally away from the catheter distal portion (Fig. 3; Coughlin).
Regarding claim 3, the combination of Coughlin and Rauker discloses a shaft that is slidably moveable with respect to the catheter (Figs. 2, 3; Coughlin).
Regarding claims 4 and 10, the combination of Coughlin and Rauker discloses that the catheter is an aspiration catheter that is capable of being coupled at a proximal end portion to a suction source (abs;Rauker).
Regarding claims 5 and 14, the combination of Coughlin and Rauker discloses slidable movement of the shaft causes slidable movement of the second portion of the expandable member relative to the first portion of the expandable member (Figs. 2,3; Coughlin).
Regarding claims 6, 15 and 20, the combination of Coughlin and Rauker discloses that relative movement causes the second portion of the interventional element to be released from the catheter distal portion. For example, the mating elements (216, 242) are capable of being detached when the shaft continues to advance distally and decouples the mating elements.
Regarding claim 8, the combination of Coughlin and Rauker discloses that the expandable member is capable of engaging a thrombus (Fig. 5; [0030]; Coughlin).
Regarding claims 11, 12, and 18, the combination of Coughlin and Rauker discloses that the interventional element is and embolic filter including a mesh [0021, 0026; Coughlin].
Regarding claim 13, the combination of Coughlin and Rauker discloses that the filter is formed of shape memory material and is self-expandable. [0026, 0028; Coughlin].
Claim(s) 7, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin and Rauker, as applied to claims 1 and 9 above, and further in view of Bates (US 2013/0253570A1).
Regarding claims 7 and 16, the combination of Coughlin and Rauker does not disclose that the expandable member is mechanically coupled to the catheter at a plurality of circumferential portions of the catheter. 
In the same field of endeavor, filter mesh, Bates teaches a catheter (110) having a distal end that is detachably coupled to the proximal portion of a mesh (120) via a coupling/release mechanism that includes a plurality of circumferential portions (134; Fig. 2A) that are coupled to release line (131;[0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of the combination of Coughlin and Rauker with a coupling/release mechanism including a plurality of circumferential portions, as taught by Bates, to provide means for releasably coupling the expandable member to the catheter for deployment or removal.
Regarding claim 19, the combination of Coughlin, Rauker and Bates discloses that the relative movement of the elongate shaft and catheter causes the first portion of the interventional element to be released from the catheter distal portion after the release line is broken [0036]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeMello et al. (US 2010/0131000A1) and West (US 2006/0047286A1) disclose clot retrieval devices including filters disposed over shafts and connected to catheters..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771